        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 1 of 44




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

                v.                           :       CRIMINAL NO. 18-545

JOHN JOSEPH KRASLEY                          :


                     UNITED STATES= SENTENCING MEMORANDUM

       For more than five years, defendant John Joseph Krasley distributed, transported,

received and accessed images and videos of minors being sexually exploited. His acts of

sharing, receiving and accessing these images and videos victimized each of the child victims

shown in those depictions. Because Krasley’s viewing and sharing of these child exploitation

videos victimized these children anew, and because he has not acknowledged or accepted any

responsibility for his actions and poses a danger to the community, this Court should impose a

significant custody sentence. As explained below, the government recommends that the Court

impose a custody sentence within the Sentencing Guideline range of 262-327 months in custody.

The government also recommends that the Court impose a fine, the special assessments, and

order restitution to two victims. This Court has scheduled sentencing in this matter for Tuesday,

February 16, 2021, at 10:00 AM at the Easton courthouse.


           I.    THE JURY CONVICTED KRASLEY OF ALL COUNTS AT TRIAL

       On October 31, 2019, the trial jury convicted Krasley of all 14 counts of child

exploitation offenses that the grand jury had charged. These convictions confirmed Krasley’s



                                                 1
                Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 2 of 44




     involvement with child pornography spanning more than five years – from March of 2013 to

     June of 2018. The chart below summarizes the counts on which the jury convicted Krasley:



                                         COUNTS OF CONVICTION
Ct       Date                  Charge                          Description

1        March 4, 2013         Distribution                    Gigatribe exchange with UC HSI agent

2        August 24, 2014       Distribution                    Gigatribe exchange with UC HSI agent

3        April 3, 2015         Distribution                    Gigatribe exchange with UC HSI agent

4        Dec 31, 2016          Transportation                  Uploaded file to Chatstep

5        Feb 6, 2017           Distribution                    Gigatribe exchange with UC Swiss LE agent

6        Oct 13, 2017          Distribution                    Gigatribe exchange with UC FBI TFO

7        Nov 24, 2017          Access w/ intent to view        Clicked on link at funkyimg.com

8        Nov 24, 2017          Receipt                         2 links on PutVid.net

9        Dec 2, 2017           Access w/ intent to view        Accessed links at #boypicpaste

10       Dec 7, 2017           Access w/ intent to view        Accessed links at funkyimg.com

11       Dec 12, 2017          Transportation                  Uploaded image to picpaste.com

12       Dec 12, 2017          Access w/ intent to view        Accessed the uploaded image at picpaste.com

13       March 14, 2018        Receipt                         2 links on PutVid.net

14       June 27, 2018         Distribution                    Gigatribe exchange with UC FBI TFO



     These offenses are in violation of 18 U.S.C. § 2252(a)(1) (transportation), § 2252(a)(2)

     (distribution and receipt), and § 2252(a)(4)(B) (access with intent to view).

                  II.    OFFENSE CONDUCT

            Evidence at trial showed that Krasley connected to the internet from his home to receive,

     share, distribute and view child pornography between March of 2013 and June of 2018. Some of

                                                          2
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 3 of 44




the time Krasley shared child pornography on a file sharing site on the internet called Gigatribe

(gigatribe.com). He shared folders and files that he possessed by granting access to them to

others with whom he chatted on Gigatribe. The shared folders contained child exploitation

images, and Krasley shared these images of child exploitation with undercover law enforcement

agents. At other times Krasley downloaded videos of child exploitation from an internet site

called PutVid. During a wiretap on Krasley’s internet account in December 2017, agents saw

that Krasley also clicked on links that took him to images of child pornography for his personal

viewing. The images and videos that Krasley accessed in this way included images of

prepubescent children, and images of bondage, sadistic conduct and conduct that would

necessarily be painful to the young child victim such as the penetration of prepubescent minors.

There were 245 images and 6 videos involved in the charged counts, and an additional 145

images that Krasley viewed as recorded on the Title III interception. A review of the facts for

the counts of conviction is presented below. 1

                 A.    Count 1 (Distribution – March 4, 2013)

       On March 4, 2013, HSI SA Patrick McCall, while using an undercover account, signed

on to a website called gigatribe.com. This site was known for having users who shared child

pornography. Krasley was also signed on to gigatribe.com at that time using the name

“looking2allu2day.” SA McCall began a chat session with Krasley. Within the chat session,

Krasley told SA McCall the password for the folders that Krasley was sharing was “boysrgreat.”

SA McCall accessed the password-protected folders that Krasley had posted and saw that they

contained images of child pornography. SA McCall downloaded 47 image files of child



1 These factsfor the counts of conviction are taken from the testimony and other evidence
presented and admitted at trial, including the images and videos themselves. The Presentence
Report also describes the offense conduct by count. PSR ¶¶ 7-21.

                                                 3
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 4 of 44




pornography from Krasley’s folders. These were the basis for the conviction of distributing

child pornography in Count 1. Two of these images were admitted at trial (Gvt. Exhibits 1A and

1B). Exhibit 1A depicts a naked early pubescent boy sitting in a chair with his legs spread apart

and his erect penis exposed to the camera. The child appears to be bound with rope at the wrists

and upper arms. Exhibit 1B depicts a baby boy who is seen naked from the waist‐down lying on

his back with his legs spread apart and his genitals exposed to the camera. An adult male's penis

is seen pressed against the child's anus.

                 B.    Count 2 (Distribution – August 24, 2014)

       On August 24, 2014, SA McCall was signed on to an undercover account at

gigatribe.com. Krasley was also signed on to Gigatribe using the name “somethingnew.” SA

McCall began a chat session with Krasley who stated that his age preference was “12.” Krasley

told SA McCall the password for the folders that Krasley was then sharing on Gigatribe. SA

McCall accessed Krasley’s password-protected folders and saw that they contained child

pornography images. SA McCall downloaded 51 of these child pornography image files, and

these are the basis for Krasley’s conviction in Count 2. Two of these 51 images were admitted

at trial (Gvt. Exhibits 2A and 2B). Exhibit 2A depicts a baby boy who is seen naked from the

waist‐down lying on his left side with his genitals exposed to the camera. An adult male's erect

penis is seen penetrating the child's anus. Exhibit 2B depicts a naked toddler boy in a bathtub

performing oral copulation on the erect penis of an adult male.

                 C.    Count 3 (Distribution – April 3, 2015)

       On April 3, 2015, SA McCall was signed on to an undercover account at gigatribe.com.

Krasley was also signed onto Gigatribe using the name “anythingnew.” SA McCall began a chat

session with Krasley who stated that his interest was in “boys.” Krasley told SA McCall the


                                                4
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 5 of 44




password for the folders that Krasley was then sharing on Gigatribe. SA McCall accessed

Krasley’s Gigatribe folders and saw that they contained images of child pornography. SA

McCall downloaded 19 child pornography image files from Krasley’s Gigatribe folders. These

are the basis for the conviction for distribution of child pornography in Count 3. Two images

from this download were admitted at trial (Gvt. Exhibits 3A and 3B). Exhibit 3A depicts a

close‐up image of a baby boy being anally penetrated by the erect penis of an adult male.

Exhibit 3B depicts a close‐up image of an adult male's erect penis lying against the anus of a

baby boy, whose anus and genitals are fully visible to the camera.

                 D.    Count 4 (Transportation – December 31, 2016)

       On December 31, 2016 at 04:11:25 UTC (11:11 PM on 12/30/16 EST) Krasley was

logged onto the internet anonymous chat site Chatstep.com. While chatting with another person,

Krasley uploaded a file that was an image of child pornography. This uploading is the basis for

Krasley’s conviction for transporting child pornography in Count 4. The image was admitted at

trial as Gvt. Exhibit 4. This image depicts a prepubescent boy sitting on an orange fabric with

his legs spread apart. He is pulling down his blue checked boxer shorts to reveal his erect penis.

                 E.    Count 5 (Distribution – February 6, 2017)

       On February 6, 2017, Officer Gilles Zuercher of the Swiss Federal Police was signed on

to an undercover account at gigatribe.com. Krasley was also signed on to gigatribe.com using

the name “Slick2you14” and was sharing files within several password-protected folders.

Officer Zuercher began a chat session with Krasley, and Krasley told the officer the password for

his main Gigatribe folder. Officer Zuercher opened the folder and downloaded twelve still

images and two videos of child pornography from Krasley’s folder. These are the basis of the

conviction in Count 5. One image and a portion of one video were admitted at trial as Gvt.


                                                 5
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 6 of 44




Exhibits 5A and 5B. Exhibit 5A depicts close‐up image of a baby boy being anally penetrated

by the erect penis of an adult male. Exhibit 5B is an excerpt from the video that depicts a naked

prepubescent girl spreading her legs apart and exposing her genitalia to the camera. An adult

male's hand is seen masturbating the child.

                 F.    Count 6 (Distribution – October 13, 2017)

       On October 13, 2017, FBI Task Force Officer Carlton Turner was signed on to an

undercover account at gigatribe.com. TFO Turner began a chat with Krasley who was signed

onto gigatribe.com using the name “Slick2you10.” Krasley was sharing files within a password-

protected folder. Krasley told TFO Turner the password to the folder containing the files

Krasley was sharing. TFO Turner opened the folder and downloaded 99 images, 75 of which

were child pornography. This distribution was the basis for the conviction in Count 6. One

array and three of the child pornography images were admitted at trial (Gvt. Exhibits 6A through

6D). Exhibit 6A depicts 51 thumbnail images of files that Krasley made available for download.

The majority of the images depict child exploitation. Exhibit 6B depicts a naked prepubescent

boy lying on his back with his legs spread apart and his erect penis exposed to the camera.

Exhibit 6C depicts a close‐up image of a prepubescent boy's penis. The child's penis has a cord

tied around it with a black device holding it tight against his penis. Exhibit 6D depicts a close‐up

image of a baby boy's penis.

                 G.    Count 7 (Access with Intent to View – November 24, 2017)

       On November 24, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to access a child pornography image file

through the known image-sharing website “funkyimg.com.” The image Krasley accessed

depicted a naked prepubescent boy being anally penetrated by the erect penis of an adult male.


                                                 6
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 7 of 44




Gvt. Exhibit 7. This was the basis for the conviction for accessing with intent to view child

pornography in Count 7.

                 H.   Count 8 (Receipt – November 24, 2017)

       On November 24, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to access two links that went to the website

PutVid.net. This is a website from which persons can access and download videos. Each of

these links, when Krasley accessed it, opened a video depicting child pornography. The videos

were admitted at trial as Gvt. Exhibits 8A and 8B. This was the basis for the conviction for

receipt of child pornography in Count 8. Exhibit 8A depicts a pubescent boy in a bathroom

masturbating his erect penis, with the child performing close‐ups of his penis by holding up his

green cell phone to the bathroom mirror. Exhibit 8B depicts an early pubescent boy undressing

and exposing his genitalia to the camera. The boy turns around and spreads his buttocks to

expose his anus to the camera.

                 I.   Count 9 (Access with Intent to View – December 2, 2017)

        On December 2, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to access undernet.org, which is an

Internet Relay Chat (IRC) location on the internet. IRC is a program that brings persons with

similar interests together in chat rooms. Krasley joined the IRC channels named

#littleboysexchannel and #boypicpaste. These chatrooms are known to be populated by

individuals that actively trade child exploitation material. While Krasley was in the

#boypicpaste chat room, another user posted a link that went to a file on funkyimg.com. This

image-sharing website is frequently used by individuals chatting within IRC chat rooms, such as

#littleboysex channel, to share image files. Within a minute of the posting, Krasley accessed that


                                                7
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 8 of 44




link. By accessing the link, Krasley went directly to an image of a prepubescent boy naked from

the waist‐down. The child is lying on a brown blanket with his left knee bent up. His erect penis

is exposed to the camera. Gvt. Exhibit 9. This is the basis for the conviction for access with

intent to view child exploitation in Count 9.

                 J.    Count 10 (Access with Intent to View – December 7, 2017)

       On December 7, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to access seven image files through

“funkyimg.com.” Each of the seven image files that Krasley accessed depicted graphic child

exploitation activity involving the same naked prepubescent boy and adult male. This is the

conduct that is the basis for the conviction for accessing child pornography with intent to view in

Count 10. One of the images Krasley accessed depicts a naked prepubescent boy being anally

penetrated by an adult male's erect penis. Gvt. Exhibit 10.

                 K.    Count 11 (Transportation – December 12, 2017)

       On December 12, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to upload an image of child pornography

to the image-sharing website “picpaste.com.” This is the basis for the conviction for

transportation of child pornography in Count 11. The image Krasley uploaded depicts the erect

penis of a prepubescent boy being held by the hand of an adult male. Gvt. Exhibit 11.

                 L.    Count 12 (Access with Intent to View – December 12, 2017)

       On December 12, 2017, agents monitoring Krasley’s internet activity pursuant to a court

ordered wiretap saw Krasley use that internet account to connect to the picpaste.com website

where he had just uploaded a child exploitation image ten minutes earlier. Krasley then accessed

and viewed the same image he had just uploaded (as described in the previous paragraph above).


                                                 8
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 9 of 44




This is the basis of the conviction for accessing child pornography with intent to view in Count

12.

                 M.   Count 13 (Receipt – March 14, 2018)

       On March 14, 2018, Krasley downloaded two child pornography videos by clicking on

two links that connected to the video storage website PutVid.net. The first video depicts two

naked prepubescent boys lying on the couch. One of the boys is seen masturbating the other.

Gvt. Exhibit 13A. The second video depicts a prepubescent boy being anally penetrated by the

erect penis of an adult male. Exhibit 13B. These are the basis for the conviction for receipt of

child pornography in Count 13.

                 N.   Count 14 (Distribution – June 27, 2018)

       On June 27, 2018, FBI TFO Turner was signed onto an undercover account at

gigatribe.com. Krasley was signed onto gigatribe.com at that time using the name

“Thesunshines” and was sharing files within a password-protected folder. TFO Turner began a

chat session with Krasley who then told TFO Turner the password for his folder. TFO Turner

opened the folder and downloaded 35 images of child exploitation material. This distribution is

the basis for the conviction for distribution in Count 14. Two of these images were admitted at

trial (Gvt. Exhibits 14A and 14B). Exhibit 14A depicts a naked prepubescent girl performing

oral copulation on the erect penis of an adult male. Exhibit 14B depicts a naked prepubescent girl

standing next to a naked prepubescent boy. The girl is touching the boy's genitals.

                 O.   Additional Images

       HSI agents who monitored the Court-ordered wiretap during November and December of

2017 on Krasley’s internet connection saw Krasley view an additional 145 still images of child

pornography. PSR ¶ 23. These are in addition to those images identified above in the


                                                9
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 10 of 44




descriptions of the counts of conviction. These images are relevant conduct for purposes of the

Sentencing Guidelines. PSR ¶ 38. 2

       The agents also saw Krasley view an additional 383 images of children that constituted

“child erotica” 3 during the interception. The images of child erotica that the agents saw that

Krasley was viewing were images of mostly boys in the early pubescent age range. The boys

were frequently depicted wearing only underwear, or standing nude. Krasley viewed these

during the operation of the Title III intercept in November and December of 2017 and these are

in addition to the number of child pornography images and videos reported above in connection

with individual counts of conviction or relevant conduct. Although not meeting the definition of

sexually explicit conduct under 18 U.S.C. § 2256(2), Krasley’s viewing of child erotica shows

his particular interest in sexually oriented images of minors, all of which exploit these children.

                 P.    Other Conduct

       During the Title III interception, agents saw that Krasley conducted internet searches for

“teen boys diapers,” for “VinX HD Converter Deluxe 11 Year Old Luis Jerks And Dry Cums




2 The total number of images as noted in the Presentence Report’s Note 1 at ¶ 38 probably
should be 840, not 940. (6x75)+245+145 = 450+245+145 = 450+390 = 840 images. This is also
referred to in the PSR Addendum.
3 “Child erotica” has been described in a Third Circuit opinion in this way: “The government
distinguishes child pornography from child erotica by defining the latter as material that depicts
‘young girls as sexual objects or in a sexually suggestive way,’ but is not ‘sufficiently lascivious
to meet the legal definition of sexually explicit conduct’ under 18 U.S.C. § 2256. See also United
States v. Gourde, 440 F.3d 1065, 1068 (9th Cir.2006) (en banc) (citing FBI affidavit describing
child erotica as ‘images that are not themselves child pornography but still fuel ... sexual
fantasies involving children’).” United States v. Vosburgh, 602 F.3d 512, 520 (3d Cir. 2010). Of
course, the same applies equally to images of young boys as well as young girls. The 145
images of child pornography and the child erotica images here were not offered at trial.



                                                 10
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 11 of 44




over,” and for “Home cam Hidden Video Boys cover.” Evidence of these searches was admitted

at trial as Gvt. Exhibits 42-44.

       During the December 2018 search of Krasley’s residence, agents found a Staples thumb

drive that had two deleted files. The forensic examiner was able to recover the file names but

not the content. The deleted filenames suggested that the deleted content was child pornography.

The deleted filenames were:

       1. “Dad.Caught.Masturbating.Fucks.Son's.Friend.wmv” and

       2. “Three.Twinks.wmv.”

“Twinks” is a term that refers to gay teen pornography. 4 The forensic expert testified that based

on log information on the thumb drive, the files were created in 2010 and last accessed in 2012.

Evidence of the file names found on the thumb drive was admitted as Gvt. Exhibits 70-71. Also,

on an old Dell hard drive seized from Krasley’s residence there was a log of an IRC chat that

was indicative of attempts to trade child pornography. The chat log was from 2010 and it had

been deleted, but the forensic examiner was able to recover it. This was admitted as Gvt. Exhibit

72. This evidence of searches and these file titles indicates the breadth of Krasley’s interest in

child pornography, extending into various depraved areas of child exploitation images, as well as




4 See United States v. Ramos, 685 F.3d 120, 125 (2d Cir. 2012) (“The hard drive had been used
to conduct a Google search using words such as “twink,” which suggested a search for child
pornography”); United States v. Hunter, No. MJ 16-00013-N, 2016 WL 917948, at *3, n. 2 (S.D.
Ala. Mar. 10, 2016) (“Agent Hunter stated that the term [“twink”] refers to underage young teen
boys engaging in sexual acts.”) In some contexts, the term “twink” can mean a youthful looking
young adult appearing to be underage. See Free Speech Coalition, Inc. v. Holder, 957 F.Supp.2d
564, 584 (E.D. Pa. 2013) (“Some of the most popular categories of commercial pornography,
such as “teen porn,” “college porn” and “twinks” (gay teen porn), are popular precisely because
they depict women and men who appear to be 18, 19 or 20 years old, or younger.”).


                                                 11
           Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 12 of 44




showing how his pursuit of this material extended over a long time period, going back to at least

2010.

           Krasley continued to access Gigatribe and other sites on the internet that provided access

to child pornography, and continued to share files of child exploitation even after law

enforcement searched his residence in 2006, 2009, and 2013. In those searches, the agents did

not find child pornography images on any device that they found at his residence, and again in

the search in 2018 law enforcement did not find Krasley’s child pornography on any device they

found and seized. The government’s expert at trial testified that Krasley could have used a small

SD card or thumb drive to boot up his computer to access Gigatribe and leave no remnant on his

actual computer, only on the card or thumb drive. The expert testified that the card or thumb

drive could be very small (see Gvt. Exhibit 76 – a photo of an SD card next to a quarter, showing

the card to be only slightly larger than a quarter). Such a device could be easily secreted in his

residence. Krasley himself testified that he had a lot of “junk” stored all over the house,

including in the attic, basement and garage. 10/20/19 Transcript at 15-16. This would have

provided many locations for him to secret such a small device so that that the agents would not

find it.

              III.   SENTENCING CALCULATION

                     A.   Statutory Maximum Sentence.

           The Court may impose the following statutory maximum sentence on the counts charging

distribution, transportation and receipt (Counts 1-6, 8, 11, 13,14): 20 years imprisonment with a

5-year mandatory minimum, a $250,000 fine, a minimum of five years of supervised release up

to a lifetime of supervised release, restitution, forfeiture, and special assessments of $100 and




                                                   12
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 13 of 44




$5,000 (JVTA) 5 (each count), except that the JVTA assessment is not applicable to the

convictions in Counts 1, 2 and 3 as they were committed before the JVTA provisions took effect.

PSR ¶ 81 at note 5.

       The Court may impose the following statutory maximum sentence on the counts charging

access with intent to view (Counts 7, 9, 10, 12): 20 years imprisonment, 6 a $250,000 fine, a

minimum of five years of supervised release up to a lifetime of supervised release, restitution,

forfeiture, and special assessments of $100 and $5,000 (JVTA).

       The total maximum sentence is: 280 years imprisonment with a 5-year mandatory

minimum, a $3,500,000 fine, a minimum of five years of supervised release up to a lifetime of

supervised release, restitution, forfeiture, and special assessments of $1400 and $55,000 (JVTA).

                 B.    Sentencing Guidelines Calculation.

                 The Probation Office correctly calculated the defendant=s advisory guideline

offense level as follows:

                 2G2.2(a)(2)          22      base offense level
                 2G2.2(b)(2)          +2      prepubescent minor
                 2G2.2(b)(3)(F)       +2      distribution
                 2G2.2(b)(4)          +4      portrayal of sadistic conduct or abuse of infant
                 2G2.2(b)(6)          +2      use of a computer
                 2G2.2(b)(7)(D)       +5      more than 600 images
                 3C1.1                +2      obstruction of justice
                 Total                39

5 “JVTA” refers to the Justice for Victims of Trafficking Act of 2015 (JVTA). The JVTA
provided for a mandatory $5,000 special assessment applicable to convictions for certain child
exploitation offenses, including the offenses of conviction here. 18 U.S.C. §3014(a). Its
application is limited to “non-indigent person[s].” The Third Circuit has recently held that the
statute requires the assessment to be applied on a per count basis, not on a per case basis. United
States v. Johnman, 948 F.3d 612, 620 (3d Cir. 2020). This assessment is discussed further
below.
6 The maximum is 20 years for these counts because for each count the jury specifically found
that one or more visual depictions involved in the count involved a prepubescent minor or a
minor under the age of 12. 18 U.S.C. § 2252(b)(2).

                                                13
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 14 of 44




PSR && 30-45.

       The probation officer in the presentence report further correctly determined that the

defendant has zero criminal history points. PSR & 48. Krasley is therefore in criminal history

category I. PSR ¶ 48.

       Krasley’s Guideline sentencing range is therefore (39, I) = 262-327 months. PSR & 73.

       Krasley objected to the inclusion of three of these Specific Offense Characteristics in his

counsel’s December 28, 2020 letter to the Probation Officer in response to the draft presentence

report. See PSR Addendum. Krasley objected to the application of these three enhancements:

+4 for sadistic conduct, 7 +5 for more than 600 images, and +2 for obstruction of justice. The

application of each of these Guidelines Specific Offense Characteristics is well supported by the

evidence admitted at trial, and the relevant conduct. The Probation Officer was correct to

include each of these in Krasley’s Guidelines calculations. Each of these is discussed below.

       1. Sadistic or Masochistic Conduct

       Guideline Section 2B2.2(b)(4) provides:

       If the offense involved material that portrays (A) sadistic or masochistic conduct or other
       depictions of violence; or (B) sexual abuse or exploitation of an infant or toddler,
       increase by 4 levels.

U.S.S.G. § 2B2.2(b)(4). Part B of this Guideline was effective on November 1, 2016. U.S.S.G.

Amendment 801. Thus, part B applies only to Counts 4 through 14 here.

       The Third Circuit, along with other circuits, has held that the “sadistic or masochistic

conduct” Guideline enhancement applies Awhere an image depicts sexual activity involving a

prepubescent minor that would have caused pain to the minor.@ United States v. Maurer, 639


7 Although the PSR addendum refers to this as being a +2 level enhancement, it is actually a +4
level enhancement. U.S.S.G. § 2G2.2(b)(4); PSR ¶ 36.

                                                14
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 15 of 44




F.3d 72, 79 (3d Cir. 2011). The court in Maurer noted that the application was Anot limited to

circumstances where the pain that would result from the depicted conduct is the result of sexual

penetration by an adult or bondage of a child.@ Id. at 80. The court held that “in order to apply

this enhancement, a sentencing court need only find, by a preponderance of the evidence, that an

image depicts sexual activity involving a prepubescent minor and that the depicted activity

would have caused pain to the minor.@ Id. at 79. In Maurer, the depictions involved Aa

prepubescent . . . male . . . anally penetrated by an older male@; Aa prepubescent . . . female with

her wrist bound to her ankle with duct tape@; and an image of Aa prepubescent . . . female, her

legs bound above her head with white rope, with an object inserted between her legs.@ Id. at 81.

Further, there is no need to show that the defendant intended to possess such images. “Section

2G2.2(b)(4) is applied on the basis of strict liability.” Id. at 80. In particular, this enhancement

has uniformly been applied when a prepubescent minor is vaginally or anally penetrated. E.g.

United States v. Bender, 290 F.3d 1279, 1285 -1286 (11th Cir. 2002)(the enhancement applies

when it depicts the "subjection of a young child to a sexual act that would have to be painful. . . .

This includes photographs of very young children being vaginally and anally penetrated by adult

males.”)

       Several of the images admitted into evidence at trial depict penetration of young children,

conduct that is necessarily painful. Exhibit 2A depicts a baby boy who is seen naked from the

waist‐down lying on his left side with his genitals exposed to the camera. An adult male's erect

penis is seen penetrating the child's anus. Exhibit 3A depicts a close‐up image of a baby boy

being anally penetrated by the erect penis of an adult male. Exhibit 5A depicts close‐up image of

a baby boy being anally penetrated by the erect penis of an adult male. Exhibit 7 depicted a

naked prepubescent boy being anally penetrated by the erect penis of an adult male image


                                                 15
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 16 of 44




depicting a naked early pubescent boy’s body. Exhibit 10 depicts a naked prepubescent boy

being anally penetrated by an adult male's erect penis. Exhibit 13B is a video that depicts a

prepubescent boy being anally penetrated by the erect penis of an adult male. Any one of these

images would be sufficient to support the application of § 2G2.2(b)(4); together they are

conclusive.

       Additionally, two images satisfy the second prong of the Guideline – that an image

involved “sexual abuse or exploitation of an infant or toddler” within the time when that

Guideline enhancement is applicable. Exhibit 5A is an image that depicts close‐up image of a

baby boy being anally penetrated by the erect penis of an adult male. Exhibit 6D depicts a close‐

up image of a baby boy's penis. Both were in offenses committed after November 1, 2016.

Either of these images would cause the Guideline enhancement to be applied; together they are

conclusive.

       Finally, one of the images in Count 1 (Exhibit 1A) showed a naked early pubescent boy

sitting in a chair with his legs spread apart and his erect penis exposed to the camera. The child

appears to be bound with rope at the wrists and upper arms. This binding indicates

sadistic/masochistic conduct that independently invokes § 2G2.2(b)(4). United States v. Tyree,

123 Fed. App. 508 (3d Cir. 2005)(conviction affirmed where the sole issue was whether the

video underlying the conviction was sadistic and masochistic where the video “show[ed] the

child victim standing in her underwear, hands bound, wearing a collar around her neck, and her

buttocks red as if having just been beaten. The focus of the video [was] plainly on the child

victim’s bound body, which is in a submissive pose.” See also United States v. Hotaling, 634

F.3d 725 (2d Cir. 2011) (upholding sadistic and masochistic sentencing enhancement under




                                                 16
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 17 of 44




Sentencing Guidelines where image was morphed to make it appear that child was partially

nude, restrained by handcuffs, bound by a dog collar, and tied to a dresser).

       The images identified above were involved in the counts of conviction noted. Each

image supports the application of the § 2B2.2(b)(4) Guideline enhancement of +4 levels. These

images and videos will be available at the sentencing hearing for the Court’s inspection. The

Probation Officer correctly applied the § 2G2.2(b)(4) enhancement of +4 levels. PSR ¶ 36.

       2. Number of Images – 600 or More Images

       Guideline Section 2B2.2(b)(7) provides:

        (7)     If the offense involved—
               (A)      at least 10 images, but fewer than 150, increase by 2 levels;
               (B)      at least 150 images, but fewer than 300, increase by 3 levels;
               (C)      at least 300 images, but fewer than 600, increase by 4 levels; and
               (D)      600 or more images, increase by 5 levels.

U.S.S.G.§ 2G2.2(b)(7).

       Application Note 6 to Guideline 2G2.2 directs how to count images for § 2G2.2(b)(7):

       6.     Application of Subsection (b)(7).—

       (A) Definition of "Images."—"Images" mean any visual depiction, as defined in 18
       U.S.C. § 2256(5), that constitutes child pornography, as defined in 18 U.S.C. § 2256(8).

       (B) Determining the Number of Images.—For purposes of determining the number of
       images under subsection (b)(7):

               (i) Each photograph, picture, computer or computer-generated image, or any
               similar visual depiction shall be considered to be one image. If the number of
               images substantially underrepresents the number of minors depicted, an upward
               departure may be warranted.

               (ii) Each video, video-clip, movie, or similar visual depiction shall be
               considered to have 75 images. If the length of the visual depiction is substantially
               more than 5 minutes, an upward departure may be warranted.

U.S.S.C. § 2G2.2, Application Note 6.




                                                17
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 18 of 44




       Guideline 2G2.2(b)(7) directs that all images involved in the offenses of conviction are

counted. Courts have ruled that images involved in relevant conduct are also to be included.

United States v. Shrake, 515 F.3d 743, 747-48 (7th Cir. 2008) (Easterbrook, J.)(defendant

received +5 under § 2G2.2(b)(7)(D) “because his relevant conduct included 600 or more

images”). Further, duplicate images are to be counted separately. “The distribution of duplicate

images increases the supply and availability of child pornography just as the distribution of

unique images does.” United States v. Sampson, 606 F.3d 505, 510 (8th Cir.2010). Accord

United States v. McNerney, 636 F.3d 772, 777 (6th Cir.2011) (holding “duplicate digital images,

like duplicate hard copy images, should be counted separately for the purposes of calculating a

sentence enhancement pursuant to § 2G2.2(b)(7)”); United States v. Price, 711 F.3d. 455, 458-

60 (4th Cir. 2013)(“when applying the number of images enhancement, each and every depiction

of child pornography without regard to originality must be counted. We reject any uniqueness

requirement that [the defendant] tries to read into Section 2G2.2(b)(7) and hold that any image

without regard to its originality should be counted when applying this enhancement so long as

that image depicts child pornography and is relevant to the underlying conviction.”). In addition,

the application note directs that each video involved should be counted as 75 images.

       Here, testimony at trial established that there were 245 images and 6 videos involved in

the fourteen counts of conviction. As set forth in the facts section above, these were images or

videos that the undercover officers downloaded from the Gigatribe folders that Krasley shared

with them, videos that Krasley downloaded from PutVid.net, images that he uploaded or

downloaded, and images that he accessed. The six videos involved each count as 75 images.

Thus, the image count of the videos is 450 images. This is added to the 245 still images that

Krasley shared, distributed, received, transported or viewed. This totals 695 images, well above


                                                18
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 19 of 44




the 600 required to apply the +5 enhancement under § 2B2.2(b)(7)(D). In addition, during the

period of the Title III interception, agents saw that Krasley viewed or accessed an additional 145

images of child exploitation. These are also countable in determining the number of images

under this Guideline, although the maximum +5 is reached without even considering the relevant

conduct from the Title III interception.

       For these reasons, the Probation Officer was correct in including a +5 enhancement under

§ 2G2.2(b)(7)(D) in Krasley’s Guideline calculation. PSR ¶ 38.

       3. Obstruction of Justice

       Guideline section 3C1.1 provides as follows:

       If (1) the defendant willfully obstructed or impeded, or attempted to obstruct or impede,
       the administration of justice with respect to the investigation, prosecution, or sentencing
       of the instant offense of conviction, and (2) the obstructive conduct related to (A) the
       defendant's offense of conviction and any relevant conduct; or (B) a closely related
       offense, increase the offense level by 2 levels.

U.S.C.C. § 3C1.1.

       The Third Circuit recently reaffirmed that when a defendant at trial falsely denies

committing the crime, that is perjury and the Obstruction of Justice Guideline enhancement

applies. United States v. Gray, 942 F.3d 627, 633–34 (3d Cir. 2019). In Gray, the defendant

testified at his felon-in-possession trial and “repeatedly testified that he did not possess a stolen

firearm.” Id. at 633. The jury convicted. With respect to the Guideline enhancement, the Court

stated that “[i]t is undisputed that this enhancement is triggered where a defendant provides

perjured testimony during the course of his criminal proceedings.” Id. The district court there

“expressly found that the elements for perjury were satisfied in light of the jury’s verdict because

Gray had repeatedly testified that he did not possess a stolen firearm.” Id.




                                                  19
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 20 of 44




       The Gray court explained that “[a] defendant qualifies for the perjury enhancement when

he gives ‘false testimony concerning a material matter with the willful intent to provide false

testimony, rather than as a result of confusion, mistake, or faulty memory.’” Id., citing United

States v. Dunnigan, 507 U.S. 87, 94 (1993). The district court should make a clear finding on

each element of perjury, and is bound by the facts necessarily implicit in the jury’s guilty verdict.

Id.

       Here, Krasley testified at trial and gave knowingly false testimony in denying that he was

involved with child pornography. Krasley gave the following testimony at trial during his direct

examination:

               Q       Have you ever, at any point in your life, used a computer to upload or
                       download child pornography at any point?

               A       No, I have not. I never sent or received child pornography from any of my
                       computers or over my internet.

               Q       Sitting here today, can you tell --

               A       I wish - I wish I knew who did because I wouldn't be sitting here today.

               Q       That was - that was my next question. Can you tell –

               A       I wouldn't be sitting here if I knew.

               Q       You can't tell the jury who did it?

               A       No, absolutely not. I wish I knew.

Transcript (10/30/19) at 12.

       This testimony was clearly false. The jury found, beyond a reasonable doubt, that

Kralsey used his computer and his internet connection to upload and download child

pornography. In six of the counts (Counts 1, 2, 3, 5, 6, and 14), the jury convicted Krasley of

distributing child exploitation images to undercover agents by sharing these images from folders


                                                 20
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 21 of 44




he possessed by allowing the agents to access his folders and upload the exploitation images to

their computers. He did this when connecting with the agents on Gigatribe.com through his

internet connection. In each case, Krasley intentionally gave the agent the password to his folder

containing child pornography images. His having allowed these uploads from his folders is

directly contrary to his testimony that he never sent or received any child pornography from his

computer or using his internet connection. Similarly, the jury convicted Kralsey of receiving

child pornography in Count 8 when he downloaded two video files containing child pornography

from a site called PutVid.net on November 24, 2017. In Count 13 the jury convicted Krasley of

downloading two additional video files from PutVid.net containing child pornography on March

4, 2018. These facts are directly contrary to Krasley’s testimony that he never sent or received

child pornography using his computer or internet connection. In addition, in Count 11 the jury

convicted Krasley of uploading a child pornography image to the website picpaste.com, and then

convicted Krasley in Count 12 of accessing that image to view it. This is contrary to Krasley’s

testimony that he never sent or received child pornography using his computer or internet

connection. As the trial evidence showed, all of these offenses occurred using the internet

connection assigned to Krasley’s residence.

       The jury necessarily found that Kralsey sent or received child pornography on his internet

connection in convicting on these counts. For the Gigatribe connections, the jury found that

Krasley distributed the images. It found that the sharing of the images by providing the folder

passwords to the agents was distribution, which is equivalent to sending them, as he knew when

he provided the password to those folders, and that was the reason to provide the password and

make the contents of those folders available. For the PutVid videos, the jury found that he

received them in order to convict on Counts 8 and 13. The jury necessarily found that Krasley


                                                21
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 22 of 44




sent child pornography when it convicted him of transportation of child pornography in Count

11, as his sending the image to picpaste was the transportation for which they jury convicted.

       Finally, it is clear that Krasley gave “false testimony concerning a material matter with

the willful intent to provide false testimony, rather than as a result of confusion, mistake, or

faulty memory.” Gray at 633. By the time he testified, he had heard all of the detailed evidence

showing how he had sent and received child pornography. Krasley knew exactly what conduct

was at issue. The question was clear – “[h]ave you ever, at any point in your life, used a

computer to upload or download child pornography at any point?” There was no ambiguity or

confusion about the question. Krasley’s answer was equally clear: He told the jury “[n]o, I have

not. I never sent or received child pornography from any of my computers or over my internet.”

This testimony and the context in which it was given shows conclusively that he had the willful

intent to provide false testimony. The subject was the question at the heart of the issues before

the jury, so it was material. There was no equivocation in the answer – no room to now argue

that it was the result of confusion, mistake or faulty memory.

       This Court should explicitly find that the elements of falsity, materiality and willfulness

are met here. Falsity and materiality of Krasley’s testimony is implicit in the jury’s verdicts. It

could not have convicted Krasley if it did not find that he distributed child pornography in the

distribution counts, and that he uploaded and downloaded child pornography in the counts

charging receipt and transportation. This is sending and receiving child pornography. The

evidence of where this occurred was the evidence that it came from the IP address assigned to

Krasley’s residence, and it therefore was over Krasley’s internet connection. Thus, as in Gray,

the relevant findings of falsity and materiality were made by the jury, and the Court here should

make those findings based on the jury’s verdicts. United States v. Boggi, 74 F.3d 470, 479 (3d


                                                 22
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 23 of 44




Cir. 1996) (concluding the defendant’s trial testimony was false and “necessarily material”

because the jury would not have convicted him if the jury had believed the testimony); United

States v. Fiorelli, 133 F.3d 218, 224 (3d Cir. 1998) (affirming district court’s finding that falsity

was implicit in jury’s verdict and, thus, sufficient to carry Government’s burden). The facts in

the trial record support this finding of falsity and materiality, as explained above. Finally, this

Court should find that Krasley’s false testimony was willfully given. There is no evidence of

confusion, and Krasley’s denial was clear and unequivocal. The false testimony was willful and

intentional.

       The Supreme Court has ruled that the application of the Obstruction of Justice Guideline

enhancement to a defendant’s perjury at trial does not undermine the defendant’s right to testify.

United States v. Dunnigan, 507 U.S. 87 (1993). There, the Court stated that the defendant

“cannot contend that increasing her sentence because of her perjury interferes with her right to

testify, for we have held on a number of occasions that a defendant's right to testify does not

include a right to commit perjury.” Dunnigan, 507 U.S. at 96. The Court explained that this

concern was “dispelled by our earlier explanation that if an accused challenges a sentence

increase based on perjured testimony, the trial court must make findings to support all the

elements of a perjury violation in the specific case.” Id. at 96-97. Thus, it has long been the case

that applying this Guideline to a defendant’s perjury at trial does not interfere with his right to

testify. The Court should make the findings of perjury and apply this enhancement.

           IV. ANALYSIS.

       A thorough consideration of all of the sentencing factors set forth in 18 U.S.C. ' 3553(a)

is necessary for the Court to make an individualized determination of an appropriate sentence for

this defendant.


                                                  23
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 24 of 44




       The Supreme Court has declared: AAs a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.@

Gall v. United States, 128 S. Ct. 586, 596 (2007). Thus, the Sentencing Guidelines remain an

indispensable resource for assuring appropriate and uniform punishment for federal criminal

offenses.

       A. Section 3553(a) Factors

       This Court must consider all of the sentencing considerations set forth in Section 3553(a).

Those factors include:

            (1) the nature and circumstances of the offense and the history and characteristics of
            the defendant;

            (2) the need for the sentence imposed to reflect the seriousness of the offense, to
            promote respect for the law, and to provide just punishment for the offense;

            (3) the need to afford adequate deterrence to criminal conduct, and to protect the
            public from further crimes of the defendant;

            (4) the need to provide the defendant with educational or vocational training, medical
            care, or other correctional treatment in the most effective manner;

            (5) the guidelines and policy statements issued by the Sentencing Commission;

            (6) the need to avoid unwarranted sentence disparities among defendants with similar
            records who have been found guilty of similar conduct; and

            (7) the need to provide restitution to any victims of the offense.

18 U.S.C. ' 3553(a). 8

8
  Further, the Aparsimony provision@ of Section 3553(a) states that A[t]he court shall impose a
sentence sufficient, but not greater than necessary, to comply with the purposes set forth in
paragraph (2) of this subsection.@ The Third Circuit has held that Adistrict judges are not required
by the parsimony provision to routinely state that the sentence imposed is the minimum sentence
necessary to achieve the purposes set forth in ' 3553(a)(2). . . . >[W]e do not think that the Anot
greater than necessary@ language requires as a general matter that a judge, having explained why

                                                 24
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 25 of 44




       B. A Guidelines Sentence is Appropriate and Necessary

       The defendant committed serious offenses that involved real victims. The distribution,

receipt, and transportation of these child exploitation images and videos, and accessing links to

view them, perpetuated the victimization of the children depicted in those images and videos.

Further, by distributing these images and videos to undercover officers Krasley showed that he

had no concern or hesitation about these depictions of child exploitation reaching out much

further to any number of other persons who would view and further victimize these children.

Many of these images involved the victimization of very young children, those under 12 years of

age, and some involved sadistic conduct.

       The Third Circuit considered the impact and harm of child exploitation images in a case

involving a defendant who pleaded guilty to possession of such images:

                 Children are exploited, molested, and raped for the prurient pleasure of
                 [defendant] and others who support suppliers of child pornography. . . . Their
                 injuries and the taking of their innocence are all too real. There is nothing
                 Acasual@ or theoretical about the scars they will bear from being abused for
                 [defendant=s] advantage.

                                      *      *        *

                 The simple fact that the images have been disseminated perpetuates the abuse
                 initiated by the producer of the materials. AThe materials produced are a
                 permanent record of the children's participation and the harm to the child is
                 exacerbated by their circulation.@ [citation] Consumers such as [defendant] who
                 Amerely@ or Apassively@ receive or possess child pornography directly contribute
                 to this continuing victimization. Having paid others to Aact out@ for him, the
                 victims are no less damaged for his having remained safely at home, and his
                 voyeurism has actively contributed to a tide of depravity that Congress,
                 expressing the will of our nation, has condemned in the strongest terms.


a sentence has been chosen, also explain why some lighter sentence is inadequate.=@ United
States v. Dragon, 471 F.3d 501, 506 (3d Cir. 2006) (quoting United States v.
Navedo-Concepcion, 450 F.3d 54, 58 (1st Cir. 2006)).

                                                 25
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 26 of 44




United States v. Goff, 501 F.3d 250, 259 (3d Cir. 2007) (citations omitted). Accord New York v.

Ferber, 458 U.S. 747, 759 (1982); Osborne v. Ohio, 495 U.S. 103 (1990) (AThe pornography's

continued existence causes the child victims continuing harm by haunting the children for years

to come.@); United States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007) (AThe greater the

customer demand for child pornography, the more that will be produced.@)

       As the Third Circuit noted in Goff, Congress also has condemned this conduct. Cf. Child

Pornography Prevention Act of 1996 (ACPPA@), Pub.L. 104-208, sec. 121, 110 Stat. 3009-26,

reprinted in 18 U.S.C. ' 2251 note at 611 (ACongress finds that ... where children are used in its

production, child pornography permanently records the victim's abuse, and its continued

existence causes the child victims of sexual abuse continuing harm by haunting those children in

future years....@). Goff, 501 F.3d at 259.

       Soon after, the Third Circuit reemphasized its message in Goff that possessing child

exploitation images contributes to the very real injury of the victim children. In United States v.

Lychock, 578 F.3d 214 (3d Cir. 2009), the court singled out its discussion in Goff about the harm

to children by possessors of child pornography: A[in Goff] [w]e outlined the harm caused by the

purportedly >passive= possession of child pornography and the >ample evidence of Congress's

intent that offenses involving child pornography be treated severely.= [citing Goff] We need not

repeat that analysis here.@ Lychock, 578 F. 3d. at 220. The court in Lychock reversed a sentence

of probation in a possession of child pornography case as procedurally and substantively

unreasonable and remanded for resentencing. Id. at 220-221. Accord, United States v. Grober,

624 F.3d 592, 602 n.6 (3d Cir. 2010) (AWe have previously described the unspeakable harm

suffered by the children featured in these images and the perpetuation of this harm caused by the

distribution of the permanent record of their abuse. [citing Goff]@). Accord, United States v.


                                                26
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 27 of 44




Yard, 558 Fed. Appx. 231 (3d Cir. March 3, 2014) (“The pornography’s continued existence

causes the child victims continuing harm by haunting the children in years to come.” quoting

Osborne v. Ohio, 495 U.S. 103, 111 (1990)); United States v. Hayes, 383 Fed.Appx. 204 (3d

Cir. 2010)(reversing sentence of six months of home confinement for conviction for possession

of child pornography); United States v. Dagostino, 520 Fed. Appx. 90, 92 (3d Cir. 2013) (“We

have consistently held that receiving and possessing child pornography images causes direct

harm to the victims depicted.”)

       In a recent memorandum decision, a Third Circuit panel reaffirmed “the seriousness of

the offense, and the clarity with which Congress has expressed its view on the matter.” United

States v. Ramey, 721 Fed.Appx 135, 138 (3d Cir. 2018)(not precedential)(possession of child

pornography). In so doing, it referenced its discussions in Goff and Lychock. Id. The panel

stated that “we reiterate that the possession of child pornography alone, even absent any physical

contact between the offender and a minor, is an extremely serious crime that causes substantial

harm,” and reiterated its language from Goff that “the simple fact that the images have been

disseminated perpetuates that abuse initiated by the producer of the materials.” Id.

       The harm that Krasley’s acts had on the victim children is made explicit by some of the

victims themselves, as they express the horror of their victimization through victim impact

letters. Kralsey distributed two exploitative images of “Andy.” (Count Six). Andy writes in his

victim impact letter:

               I THINK ABOUT THE CHILD PORNOGRAPHY EVERY DAY! There is not
               one day that goes by that I don’t think, with hatred, about the sick and disgusting
               people who view, trade, save and “get off” on my abuse when I was just a little
               kid and couldn’t defend myself. It is sickening. I feel that every single criminal
               that is found with mine or another child’s images should be held accountable for
               the highest amount possible to help us victims repair our lives. Each pervert who
               finds pleasure in my childhood abuse should suffer the fullest consequences of the


                                                27
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 28 of 44




               law—be that prison, strict parole conditions, restitution, counseling, and, they
               should NEVER be allowed to be alone with little kids.

The impact of this victimization is echoed in the victim impact letter submitted by the adoptive

mother of John Doe IV, whose exploitative image Krasley distributed (Counts Two and Three):

               People may think, that the only victim of child pornography is the child himself
               and that the viewing of the pornography is remote in time, distance, and proximity
               from the child rapes themselves. My entire family is a victim of this child
               pornography. Our children are certainly impacted by the knowledge that other
               people are enjoying themselves with pictures of our children’s rape and torment.
               We are likewise stressed to no end with helpless fury at the thought of what these
               people are doing with these photographs of our kids. Every time our family
               learns of another case our hearts sink once more. Will the torment ever end?

       Krasley’s conduct here is particularly egregious. Not only did he victimize many child

victims by his offenses involving 245 images and 6 videos in the conduct charged, he engaged in

this exploitive activity over a period of more than five years. Further, the active engagement

with law enforcement did not deter him from continuing to exploit children in this way. Law

enforcement searched Krasley’s home for evidence of child pornography three times prior to the

distributions and other offenses that Krasley committed here:

       •   The Pennsylvania State Police searched his home for child pornography in 2006;

       •   The FBI searched his home for child pornography in 2009;

       •   Homeland Security Investigations (HSI) searched his home for child pornography in
           2013.

In each case, the agents did not find where he was hiding his child exploitation material. This

was also the case in the HSI search in December 2018. None of these pre-2018 searches by law

enforcement deterred Krasley from continuing to distribute, receive, transport, and access child

pornography. Krasley’s persistent pursuit of child pornography even after he knew that law

enforcement was investigating show that three law enforcement searches of his home had no

deterrent effect on Krasley. The Court’s sentence here should be severe enough to deter Krasley

                                                28
          Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 29 of 44




from future similar conduct and to promote respect for the law. 18 U.S.C. § 3553(a)(2) and

(a)(3).

          The government recommends that the Court impose a custody sentence within the

Sentencing Guideline range of 262-327 months. Such a sentence will not only recognize the

egregious nature and circumstances of these offenses, but will also offer a measure of deterrence

– both to Krasley and to others who may consider committing similar offenses. “The logic of

deterrence suggests that the lighter the punishment for downloading and uploading child

pornography, the greater the customer demand for it and so the more will be produced.’” Goff,

501 F.3d at 261 (quoting United States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007)).

“[D]eterring the production of child pornography and protecting the children who are victimized

by it are factors that should have been given significant weight at sentencing.” Id.

          Further, Krasley has not accepted responsibility here. He committed perjury at trial in

denying involvement, and he continues to deny his guilt here. Acceptance of responsibility is

important for any prospect of changing conduct in the future. Its absence here is significant. A

substantial custody sentence within the Guideline range is appropriate.

          There is no need in this case to adjust the sentence in order Ato provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the

most effective manner . . .@ ' 3553(a)(2)(D).

          C. Restitution

          Two victims of Kralsey’s offenses have requested restitution. This Court should order

that Krasley pay restitution to these victims. Restitution is mandatory under 18 U.S.C. § 2259.

          Victim “John Doe IV” from the “8kids” series appeared in the same image in Counts 2

and 3 – this image was among those that Krasley allowed the undercover HSI agent to download.


                                                   29
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 30 of 44




Attorneys for John Doe IV have requested $15,000 in restitution and have submitted

documentation of the psychological harm to John Doe IV from the initial exploitation and the

continued availability of the graphic record of this exploitation from people like Krasley. The

government provided this data to defense counsel and has submitted it in camera to the Court.

The psychologist who examined John Doe IV estimated a lifetime cost of psychological care for

John Doe IV to be $469,650. 9

       The second victim seeking restitution is “Andy” from the SpongeB series. Krasley

distributed two images depicting sexual exploitation of Andy in the conduct underlying the

conviction for distribution in Count 6. Attorneys for Andy seek restitution for: (1) $25,000 for

the defendant’s share of Andy’s future psychological counsel costs and future lost income; (2)

$33,415 for his expenses in preparing his report. The total of these requests is $58,415. Andy’s

attorneys have submitted documentation of the psychological harm to Andy from the initial

exploitation and the continued availability of the exploitation images from people like Krasley.

The government provided this data to defense counsel and has submitted it in camera to the

Court. The psychologist who examined Andy estimated the lifetime treatment Andy will require

will cost $267,038. An economist estimated lost income due to the offenses to be $1,854,925.

This is a total loss of $2,121,963. The government’s communication with an attorney for Andy

indicates that, other than periodic necessary updates, the cost of the initial report has been

covered by prior restitution payments. The government therefore submits that it would be

appropriate to reduce the report portion of this request to $1,000 to contribute toward necessary




9 Counsel for John Doe IV has advised the government that restitution payments already
received from other defendants have not reached even half of this amount of restitution needed
for John Doe IV’s future care.

                                                 30
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 31 of 44




periodic updates. The government therefore urges the Court to impose restitution of $26,000 10

for Andy. 11

       The Supreme Court addressed the question of restitution for victims of this form of child

exploitation where the criminal defendant did not produce the images, but possessed or

distributed them. Paroline v. United States, 572 U.S. 434 (2014). The Court stated that “a court

applying § 2259 should order restitution in an amount that comports with the defendant's relative

role in the causal process that underlies the victim's general losses.” Id. at 458. The Tenth

Circuit has examined the process of determining restitution under these facts and noted that the

Court in Paroline “acknowledged that setting a proper restitution award under this standard will

involve both ‘discretion and estimation,’ id. at 462, and noted that a ‘precise mathematical

inquiry’ would be ill-suited for the time being, id. at 459. Rather, a district court ‘must assess as

best it can from available evidence the significance of the individual defendant's conduct in light

of the broader causal process that produced the victim's losses.’ Id. at 459.” United States v.

Dunn, 777 F.3d 1171, 1180 (10th Cir. 2015). Although the Supreme Court identified some

factors that may be relevant in reaching such an estimation, they themselves are not precise. See

also United States v. Galan, 804 F.3d 1287, 1289-90 (9th Cir. 2015) (defendant not responsible

for losses attributable to original abuser; estimation of losses attributable to defendant who

distributed images will be a mix of “discretion and estimation” and “precision is neither expected

nor required.”); United States v. Dileo, 58 F.Supp. 3d 239, 249 (E.D. NY 2014) (noting that



10 Because the government   believes that the restitution request concerning the preparation of the
report should be reduced, the figure recommended here differs from the figure referred to in the
Presentence Report. PSR ¶¶ 26, 85.
11 Counsel for Andy has advised the government that restitution payments already received
from other defendants have not reached even 25% of restitution needed for Andy’s future care
and lost income.


                                                  31
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 32 of 44




courts applying Paroline to a different victim, Vicky, resulted in awards in the $2000 to $4000

range in possession/distribution cases).

       The Third Circuit, in a non-precedential decision, set out considerations for the district

court in determining restitution:

       In Paroline, the Supreme Court stated that determining the proper amount of restitution
       “involves the use of discretion and sound judgment.” Id. at 459, 134 S.Ct. 1710. The
       Supreme Court also articulated factors that a district court may follow when setting the
       amount of restitution. Id. at 459–60, 134 S.Ct. 1710. The factors include:

               the number of past criminal defendants found to have contributed to the victim's
               general losses; reasonable predictions of the number of future offenders likely to
               be caught and convicted for crimes contributing to the victim's general losses; any
               available and reasonably reliable estimate of the broader number of offenders
               involved (most of whom will, of course, never be caught or convicted); whether
               the defendant reproduced or distributed images of the victim; whether the
               defendant had any connection to the initial production of the images; how many
               images of the victim the defendant possessed; and other facts relevant to the
               defendant's relative causal role.

       Id. at 460, 134 S.Ct. 1710. The “factors need not be converted into a rigid formula,
       especially if doing so would result in trivial restitution orders. They should rather serve
       as rough guideposts for determining an amount that fits the offense.” Id. (emphasis
       added).

United States v. Restitullo, 796 F. App'x 76, 84 (3d Cir. 2019).

       Here, the amounts the government recommends -- $15,000 for John Doe IV and $26,000

for Andy – are reasonable estimations of appropriate contributions by Krasley towards restitution

for each victim. Krasley is, of course, one of several hundred defendants who have been charged

and sentenced with possessing or distributing images of John Doe IV and/or Andy. Further, it is

likely that other defendants in the future will be convicted of possession of or trafficking in

images of these victims’ sexual exploitation. However, the amount of restitution appropriately

owed, as determined by the expert assessments detailed in the reports submitted to the Court in

camera, is large, and even with several hundred defendants ordered to pay restitution, neither


                                                 32
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 33 of 44




victim has received anything near the restitution needed to remedy these ongoing violations. The

amounts urged are small portions of the whole amount owed, reflecting that Krasley is one of

many who have contributed to the damage to John Doe IV and Andy. At the same time, Krasley

bears more responsibility than some because he actively distributed these images, thus

completely oblivious to the fact that sending them to more similarly minded individuals would

cause further victimization and damage to these victims. This was spared here in the charged

counts only because the recipients were law enforcement officers. Although Krasley distributed

only one or two images of these specific victims, his possession of those images caused further

damage and victimization, and his distribution would have extended the damage for even these

couple of images but for the law enforcement recipients here. Finally, the Supreme Court in

Paroline said that the restitution ordered should not be trivial, Paroline, 472 U.S. at 460. The

amounts recommended here provide non-trivial contributions to these victims’ losses, are

appropriate and reasonable as Krasley’s shares under the facts of this case, yet are a small

amount of the total restitution due each victim. The Court should order the restitution

recommended -- $15,000 to John Doe IV and $26,000 to Andy.

       D.      Other Aspects of the Sentence

       1.      Supervised Release, Criminal Fine, and Forfeiture

       The Court must impose a period of supervised release of at least the mandatory minimum

5 years. Given Krasley’s efforts to hide his use of his network for these offenses, the

government recommends at least ten years of supervised release.

       The probation officer has indicated (PSR ¶70) that Krasley does not have the ability to

pay a fine within the guideline range of $50,000 to $500,000 (PSR ¶82). However, Given that

Krasley receives monthly pension from Victaulic Company ($944) it appears that he can and


                                                33
         Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 34 of 44




should pay some fine. PSR ¶ 67. According to bank records obtained by the government,

Victaulic paid Krasley $944 every month during the period for which the government obtained

records (October 2018 through December 2020)(which equals $11,328 per year). PSR ¶

67. Given this income, Krasley has the ability to pay some fine, though perhaps not a fine

within the Guideline range. Because Krasley will also have financial obligations for restitution

and the JVTA special assessment, the government recommends that the Court impose a fine of

$20,000.

         There is no forfeiture in this case.

         2.      Special Assessments

         There are two special assessment statutes applicable to Krasley’s sentencing.     Section

3013(a)(2)(A) directs the Court to impose a $100 special assessment for each count of

conviction, here a total of $1400.     This is the usual special assessment applicable to all offenses

and is mandatory.

         There is also a second and additional special assessment (JVTA assessment) which is

applicable to Krasley’s offenses for Counts 4 through 14. 12 PSR ¶81. This is a mandatory

$5,000 special assessment applicable to convictions for certain child exploitation offenses,

including the offenses of conviction here. 18 U.S.C. §3014(a). Its application is limited to

“non-indigent person[s].” Id.; PSR ¶81.

         In 2015, Congress enacted this new special assessment penalty provision and it is

applicable to the specified offenses which are committed between May 29, 2015 and September

30, 2021. Congress enacted it as part of the Justice for Victims of Trafficking Act of 2015

(JVTA). Krasley committed his charged offenses in Counts 4 through 14 between December



12   Counts 1 through 3 predated the JVTA, which had an effective date of May 29, 2015.

                                                   34
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 35 of 44




31, 2016 and June 27, 2018, so these counts are within the statute’s range. Section 3014

provides that “in addition to the special assessment imposed under section 3013, the court shall

assess an amount of $5,000 on any non-indigent person or entity convicted of an offense under . .

. (3) chapter 110 (relating to sexual exploitation and other abuse of children); . . .” 18 U.S.C.

§3014(a). Section 2252 is within Chapter 110 of Title 18. The statute does not define “non-

indigent person.” The Third Circuit has recently held that the statute requires the assessment to

be applied on a per count basis, not on a per case basis. United States v. Johnman, 948 F.3d 612,

620 (3d Cir. 2020).

       Congress passed the JVTA “as a sweeping effort to provide services for victims of human

trafficking and juvenile sexual abuse.” United States v. Kelley, 861 F.3d 790, 799 (8th Cir.

2017)(referring to the Senate’s unanimous passage of the act and citing 161 Cong. Rec. S2337-

38 (daily ed. Apr 22, 2015)). Through this legislation, Congress established a fund to support

victims’ programming under prior acts of Congress. See 18 U.S.C. §3014; Kelley, 861 F.3d at

799-800.

       Although Krasley now has appointed counsel in this case, this Court should find that

Krasley is non-indigent for purposes of the JVTA special assessment. A finding here that

Krasley is not indigent for purposes of §3014 would be consistent with the Eighth Circuit’s

ruling in Kelley. There, the defendant had appointed counsel and at the time of sentencing had a

slightly negative net worth. However, he had a college degree and potential future earnings, and

the Court determined that a finding of non-indigence was appropriate. The Eighth Circuit in

Kelley analyzed indigence using the analyses of “similar post-conviction assessments” and not

under the analysis used for appointing counsel for defendants with IFP status. Kelley, 861 F.3d

at 801. It analogized to the determination of whether a defendant could pay a fine, and noted


                                                 35
        Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 36 of 44




that “[t]he defendant bears the burden of proving both his inability to pay at the time of

sentencing and that he is ‘not likely to become able to pay a fine upon his release from his term

of imprisonment.’” Id. It found that for JVTA special assessments, district courts should take

into account future earnings, and that for §3014, courts should undergo “an analysis of both a

defendant’s current financial situation and his ability to pay in the future” in determining his

“non-indigent” status. Id. citing United States v. Strange, 2017 WL 2199005 (9th Cir.

2017)(analyzing defendant’s ability to work). Kelley held that the district court’s finding of the

defendant’s “ability to earn money in the future precluded a finding of indigence for purposes of

§3014.” Accord, United States v. Janatsch, 722 Fed.Appx. 806, 811 (10th Cir. 2018)(“nothing in

the statute [§3014] precludes an examination of future ability to pay as part of a holistic

assessment of the indigency determination.”)

       Here, Krasley is currently receiving at least $944 per month in pension payments from

Victaulic Company. PSR ¶ 67. It appears that that payment will continue even while Krasley is

incarcerated. This pension will yield $11,328 per year ($944 x 12). 13 Krasley earned an

associate’s degree in electrical technology and heating ventilation & air conditioning (HVAC)

from Lehigh Carbon Community College, with a grade point average of 3.16. PSR ¶ 65.

Although not employed at the time of his arrest, with this background Krasley may be available

for employment upon release. His monthly pension, plus his potential future employment,

should permit Krasley to pay the $5,000 JVTA assessment on each applicable count. Eleven

counts are subject to this assessment for a total JVTA assessment of $55,000. The Court should




13 Bank records also indicate that Krasley was receiving $1954 per month in 2019 through at
least November of 2019 in Social Security Disability payments. PSR ¶ 67. The government
understands that that those should stop because Krasley is in custody.

                                                 36
       Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 37 of 44




find that Krasley is not indigent for purposes of the JVTA assessment and impose the JVTA

special assessment of $55,000.

                                          Conclusion

       For the reasons stated above, the United States recommends that the Court impose a

custody sentence within the Guideline sentencing range of 262-327 months. The government

recommends that the Court impose restitution of $15,000 (John Doe IV) and $26,000 (Andy) to

the two victims in this case. The government also requests that the Court impose a fine of

$20,000. The government further recommends a period of supervised release of at least ten

years, with a mandatory minimum of 5 years, and the Court should impose the $1400 special

assessment and JVTA special assessment of a total of $55,000.

                                            Respectfully submitted,

                                            JENNIFER ARBITTIER WILLIAMS
                                            Acting United States Attorney


                                            __/s/ Albert S. Glenn
                                            ALBERT S. GLENN
                                            Assistant United States Attorney


Dated: February 8, 2021




                                               37
         Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 38 of 44



Appendix A




                  ATTACHMENT A

                       Transcript Excerpt




                                        38
Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 39 of 44
Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 40 of 44
Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 41 of 44
Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 42 of 44
Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 43 of 44
         Case 5:18-cr-00545-EGS Document 110 Filed 02/08/21 Page 44 of 44




                                CERTIFICATE OF SERVICE


                I certify that I caused a copy of

                   UNITED STATES= SENTENCING MEMORANDUM

to be served on the below date by ECF and by email on the following:

Mark Wilson, Esquire
Federal Defenders
601 Walnut Street, Suite 540
Philadelphia, PA 19106-4476

Richard Kasarda
United States Probation Officer
U.S. Courthouse and Federal Building
504 W. Hamilton St., Suite 1401
Allentown, PA 18101
                                   ____/s/ Albert S. Glenn_______________
                                   ALBERT S. GLENN
                                   Assistant United States Attorney


Dated:     February 8, 2021




                                                39
